     MICHAEL CHASTAINE, State Bar #121209
1    THE CHASTAINE LAW OFFICE
     2377 Gold Meadow Way, Suite 100
2    Gold River, CA 95670
     Telephone: 916-732-7150
3
     Attorneys for Defendant
4
     Kevin Savangsy
5
6                          IN THE UNITED STATES DISTRICT COURT
7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9                                                ) Case No.: 2:19 CR 0041 GEB
     UNITED STATES OF AMERICA,                   )
10                                               ) STIPULATION AND ORDER
                    Plaintiff,                   ) CONTINUING SENTENCING
11                                               )
            v.                                   )
12                                               )
     KEVIN SAVANGSY,                             )
13                                               )
                    Defendant.                   )
14
15
            It is hereby stipulated by and between the defendant, Kevin Savangsy, and his
16
     undersigned attorney, and the United States and its undersigned attorney, that the date for
17
     sentencing should be continued from November 1, 2019 to January 10, 2020 and that the
18
     schedule for disclosure of the Presentence Report should be amended to provide as
19
     follows:
20
21          1. that the Proposed Pre-Sentence Report shall be disclosed to Counsel no later

22               than December 2, 2019;

23          2. that Counsel’s Written Objections to the Pre-Sentence Report shall be

24               delivered to the Probation Officer no later than December 13, 2019;
25          3. that the Pre-Sentence Report shall be filed with the Court and disclosed to
26               Counsel no later than December 20, 2019;
27
28


                                                  1
1          4. that Motions for Correction of the Pre-Sentence Report shall be filed and
2              served on Counsel and the Probation Officer no later than December 27, 2019;
3              and
4          5. Ms. Hochhalter has authorized the undersigned attorney to sign this stipulation
5              for her. Further the probation officer is aware of this request and has not
6              objection.
7
8
9    Dated: October 18, 2019                   By: ____/s/ Michael Chastaine
10                                                   MICHAEL CHASTAINE
                                                     Attorney for Kevin Savangsy
11
12
13   Dated: October 19, 2019                          McGREGOR SCOTT
14                                                    United States Attorney
15                                                    By: /s/ Quinn Hochhalter___
16                                                    QUINN HOCHHALTER
                                                      Assistant U.S. Attorney
17
18
                                              ORDER
19
           GOOD CAUSE APPEARING, in that it is the stipulation of the parties:
20
           IT IS HEREBY ORDERED that the sentencing scheduled for Friday, November
21
     1, 2019 at 9:00 a.m. be continued to Friday, January 10, 2020 at 9:00 a.m.
22
     Dated: October 21, 2019
23
24
25
26
27
28


                                                  2
